IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

THE MEDICAL CENTER AT CASE NO. 3:12-cv-00026-WHR
ELIZABETH PLACE, LLC,

Judge Walter H. Rice

Plaintiff,
ORDER GRANTING PLAINTIFF’S
Vs. UNOPPOSED MOTION FOR
EXTENSION OF TIME TO FILE A
PREMIER HEALTH PARTNERS, et al. MEMORANDUM IN OPPOSITION TO
DEFENDANTS’ RENEWED AND
Defendants. UPDATED MOTION FOR COSTS,

EXPERT FEES, AND EXPENSES

 

Upon review of Plaintiff Medical Center at Elizabeth Place, LLC’s Unopposed Motion
for Extension of Time to File a Memorandum in Opposition to Defendants’ Renewed and
Updated Motion for Costs, Expert Fees and Expenses, and for good cause shown, the Court
hereby GRANTS the Motion. Plaintiff shall have up to and including January 21, 2020 to file its
response to Defendants’ Renewed and Updated Motion.

IT IS SO ORDERED.

LR

Judge Walter H. Rice
UNITED STATES DISTRICT COURT JUDGE

3287605. 1
